                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION



MICHAEL B. MORRIS, deceased, AND
STACEY MORRIS, on behalf of K.M.                                               PLAINTIFFS

v.                                Case No. 2:18-CV-2068

NANCY A. BERRYHILL,
Acting Commissioner,
Social Security Administration                                                 DEFENDANT



                                          ORDER

       The Court has received proposed findings and recommendations (Doc. 16) from United

States Magistrate Judge Mark E. Ford. There have been no objections. After careful review, the

Court concludes that the findings and recommendations should be, and hereby are, approved and

adopted as this Court’s findings in all respects in their entirety. Judgment will be entered

accordingly.

       IT IS SO ORDERED this 8th day of March, 2019.



                                           /s/P. K. Holmes, III
                                           P. K. HOLMES, III
                                           U.S. DISTRICT JUDGE
